Title: Thomas Jefferson to Charles Thomson, 9 January 1816
From: Jefferson, Thomas
To: Thomson, Charles


          
            My dear and antient friend
             Monticello Jan. 9. 16.
          
          An acquaintance of 52. years, for I think ours dates from 1764. calls for an interchange of notice now & then that we remain in existence, the monuments of another age, and examples of a friendship unaffected by the jarring elements, by which we have been surrounded, of revolutions, of government, of party & of opinion. I am reminded of this duty by the receipt, thro’ our friend Dr Patterson, of your Synopsis of the four Evangelists. I had procured it as soon as I saw it advertized, and had become familiar with it’s use. but this copy is the more valued as it comes from your hand. this work bears the stamp of that accuracy which marks every thing from your h you, and will be useful to those who, not taking things on trust, recur for themselves to the fountain of pure morals. I too have made a wee little book, from the same materials, which I call the Philosophy of Jesus. it is a paradigma of his doctrines, made by cutting the texts out of the book, and arranging them on the pages of a blank book, in a certain order of time or subject. a more beautiful or precious morsel of ethics I have never seen. it is a document in proof that I am a real Christian, that is to say, a disciple of the doctrines of Jesus, very different from the Platonists, who call me infidel, and themselves Christians and preachers of the gospel, while they draw all their characteristic dogmas from what it’s Author never said nor saw. they have compounded from the system heathen mysteries a system beyond the comprehension of man, of which the great reformer of the vicious ethics and deism of the Jews, were he to return on earth, would not recognise one feature. if I had time I would add to my little book the Greek, Latin and French texts, in columns side by side, and I wish I could subjoin a translation of Gassendi’s Syntagma of the doctrines of Epicurus, which, notwithstanding the calumnies of the Stoics, and caricatures of Cicero, is the most rational system remaining of the philosophy of the ancients, as frugal of vicious indulgence, and fruitful of virtue as the hyperbolical extravagancies of his rival sects.
          I retain good health, am rather feeble to walk much, but ride with ease, passing two or three hours a day on horseback, and every three or four months taking, in a carriage, a journey of 90. miles to a distant possession, where I pass a good deal of my time. my eyes need the aid of glasses by night, and with small print in the day also; my hearing not quite so sensible as it used to be; no tooth shaking yet, but shivering and shrinking in body from the cold we now experience, my thermometer having been as low as 12.° this morning. my greatest oppression is a correspondence afflictingly laborious, the extent of which I have been long endeavoring to curtail. this keeps me at the drudgery of the writing table all the prime hours of the day, leaving for the gratification of my appetite for reading only what I can steal from the hours of sleep. could I reduce this epistolary corvée within the limits of my friends, and affairs, and give the time redeemed from it to reading and reflection, to history, ethics, mathematics, my life would be as happy as the infirmities of age would admit, and I should look to it’s consummation with the composure of one ‘qui summum nec metuit diem nec optat.’
          So much as to myself; and I have given you this string of egotisms in the hope of drawing a similar one from yourself. I have heard from others that you retain your health, a good degree of activity, and all the vivacity & chearfulness of your mind. but I wish to learn it more minutely from yourself. how has time affected your health, your strength, your faculties & spirits? what are your amusements literary & social? tell me every thing about yourself, because all will be interesting to one who retains for you ever the same constant & affectionate friendship & respect.
          Th: Jefferson
        